DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yokoi et al. (PG Pub. No. 2018/0158691) in view of Sahara et al. (PG Pub. No. US 2002/0180041 A1).
Regarding claim 1, Yokoi teaches a method comprising:
providing singulated integrated circuit (IC) dice (¶ 0046: patterned surface 2 comprising semiconductor devices) on dicing tape of a carrier (¶ 0047: 4), wherein the singulated IC dice are positioned on the dicing tape to provide open space between sides of adjacent singulated IC dice (fig. 2c among others: 2 positioned indirectly on 4 , with empty space between sides of 2); 
disposing an underfill layer (¶ 0048: 3b) and a protective cover film (3a) above the singulated IC dice and the open space between the sides of the adjacent singulated IC dice (figs. 1b-1c: and 3a and 3b disposed above 2 and in open spaces between 2), wherein the protective cover film is positioned above the underfill layer (fig. 1c: 3a positioned above 3b), wherein the underfill layer and the protective cover film comprise one or more photodefinable materials (¶ 0057: at least 3a comprises a photocurable material); 
performing an operation to produce a pattern on the underfill layer and the protective cover film (¶ 0104 & fig. 6b: patterning operation performed on 3a and 3b); and
removing, based on the pattern, the underfill layer and the protective cover film at areas above the open space between the sides of the adjacent singulated IC dice to create portions of the underfill layer and portions of the protective cover film that are disposed above the singulated IC dice (figs. 6b-6c: processed portions of 3a and 3b removed above spaces between 2, leaving portions of 3b and 3a above 2).
Yokoi does not explicitly teach producing the pattern on the underfill layer and the protective cover film comprises performing an exposure operation.  However, the patterning operation of Yokoi includes exposure of underfill layer 3b and protective cover film 3a to irradiation from a laser (¶ 0048 & fig. 6b).  Therefore, the Examiner has interpreted the patterning process of Yokoi to include performing an exposure operation.  Accordingly, claim 1 is rejected under 35 USC § 102 as being anticipated by Yokoi.
Absent the above interpretation, the claims are also rejected under 35 USC § 103 as follows.
Sahara teaches a method of producing a pattern on a protective cover film, the method comprising performing an exposure operation (¶ 0073 & fig. 2G: resin layer 9 subjected to exposure and development, exposing the dicing scribe line 22).  Sahara further teaches another method of producing a pattern by using laser processing (¶ 0073, similar to Yokoi).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Yokoi with the exposure of Sahara, as a means to avoid generating shock or external pressure when dividing the integrated circuit, preventing the protective cover film from peeling off from the semiconductor chip (Sahara, ¶ 0074).
Furthermore, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).   In the instant case, exposure patterning is a suitable substitute for the laser patterning of Yokoi, as evidenced in ¶ 0073 of Sahara.

Regarding claim 2, Yokoi in view of Sahara teaches the method of claim 1, further comprising: 
providing a device wafer (Yokoi, ¶ 0046: 1) on the dicing tape of the carrier (Yokoi, fig. 2c: 1 provided on 4), wherein the device wafer comprises IC dice (Yokoi, ¶ 0046: wafer 1 has a patterned face 2 on the surface S of which a circuit or the like of the semiconductor device is formed); and 
separating the IC dice from the device wafer to form the singulated IC dice (Yokoi, ¶ 0049 & fig. 4b: semiconductor wafer is divided into individual chips 7, which results in singulation).

Regarding claim 5, Yokoi in view of Sahara teaches the method of claim 1, wherein performing the exposure operation to produce the pattern on the underfill layer and the protective cover film comprises: projecting light through a top surface of the protective cover film to the underfill layer to form the pattern (Sahara, ¶ 0073: light projected onto photosensitive cover resin 9 on a top surface of substrate 21.  Since the resin is photosensitive, light implicitly projects through the cover film in order to enable formation of the pattern).

Regarding claim 6, Yokoi in view of Sahara teaches the method of claim 1, further comprising: removing one or more portions of the protective cover film from the singulated IC dice (Yokoi, ¶ 0104 & fig. 6c: 3a removed from singulated surface portions 2), wherein the removal of the one or more portions of the protective cover film exposes respective one or more portions of the underfill layer above the singulated IC dice (Yokoi, fig. 6c: removing 3a exposes 3b above surface portions 2).

Regarding claim 7, Yokoi in view of Sahara teaches the method of claim 6, wherein removing the one or more portions of the protective cover film from the singulated IC dice comprises: performing a detaping operation that removes all of the portions of the protective cover film (Yokoi, ¶ 0105: fig. 6c: all portions of 3a removed by adhering tape to film 3a).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Sahara as applied to claim 2 above, and further in view of Karasaki et al. (PG Pub. No. US 2018/0174908 A1)
Regarding claim 3, Yokoi in view of Sahara teaches the method of claim 2, comprising separating IC dice from a device wafer (Yokoi, ¶ 0049 & fig. 4b: semiconductor wafer is divided into individual chips 7, which results in singulation).  Yokoi in view of Sahara further teaches performing a clean operation to remove residue after dividing the semiconductor wafer into individual chips (¶¶ 0028, 0050 & fig. 4c: plasma ashing).
Yokoi in view of Sahara is silent to the method further comprising: performing a clean operation to remove loose particles associated with the separating the IC dice from the device wafer.
Karasaki teaches a method of separating a device wafer into IC dice (¶ 0006), wherein the method comprises a clean operation to remove loose particles associated with the separating the IC dice from the device wafer (¶ 0027: debris 140a adhered on the element regions 130 may be removed by cleaning the substrate 10 after the laser scribing step or the plasma dicing step).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Yokoi in view of Sahara with a clean operation, as a means to avoid deteriorating a processing quality of subsequent dicing steps (Karasaki, ¶ 0020).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Sahara as applied to claim 2 above, and further in view of Kawakami (PG Pub. No. US 2003/0190795 A1).
Regarding claim 8, Yokoi in view of Sahara teaches the method of claim 6, wherein removing the one or more portions of the protective cover film from the singulated IC dice comprises: 
removing a first portion of the protective cover film above a first singulated IC die (Yokoi, ¶ 0104 & fig. 6c: at least a first portion of 3a removed from singulated surface portions 2); and
removing the first singulated IC die from the carrier (Yokoi, fig. 5b: 7 removed from 4)
Yokoi in view of Sahara fails to teach the method further comprising subsequent to removing the first singulated IC die from the carrier, removing a second portion of the protective cover film above a second singulated IC die.
Kawakami teaches a method of removing a first portion of a protective cover film above a first singulated IC die (¶ 0067 & fig. 9a: first portion of 15, similar to 3a of Yokoi, removed from first chip 3, similar to 7 of Yokoi),
picking up a first singulated IC dice from a carrier (¶ 0060 & figs. 6a-6c: chip 3 picked up from carrier 16, similar to 4 of Yokoi), and 
subsequently removing a second portion of the protective cover film above a second singulated IC die (¶ 0067 & fig. 9a: second portion of 15 removed from second chip 3 after picking up first chip 3 from carrier 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Yokoi in view of Sahara with the sequence of Kawakami, as a means to provide protection so the semiconductor chip becomes difficult to be damaged when picked up, that is, when pushed up with the push-up pin and also when vacuum-chucked, conveyed and fixed by means of the collet (Kawakami, ¶ 0086).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Sahara and Kawakami as applied to claim 8 above, and further in view of US Hariharan et al. (PG Pub. No. 2019/0267287 A1).
Regarding claim 9, Yokoi in view of Sahara in view of Kawakami teaches the method of claim 8, comprising removing a first singulated IC die (Yokoi, fig. 5b: singulated die 7 removed from carrier 4).
Yokoi in view of Sahara in view of Kawakami does not teach the method further comprising stacking the first singulated IC die above another IC die.
Hariharan teaches a method of removing a first singulated IC die from a carrier (¶¶ 0030-0031 & figs. 3-4: singulated die 42 and/or 70, similar to 7 of Yokoi and/or 3 of Kawakami, removed from carrier 50, similar to 4 of Yokoi and/or 16 of Kawakami), and subsequently stacking the first singulated IC die above another IC die (¶ 0032: 42 and/or 70 stacked on 62, which comprises a die on which an integrated circuit is formed).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Yokoi in view of Sahara in view of Kawakami with the stacking of Hariharan, as a means to provide a benefit of higher density, smaller footprints, shorter electrical routing, and/or reduced power consumption (Hariharan, ¶ 0003). 
 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoi in view of Kawakami.
Regarding claim 18, Yokoi teaches a method comprising: 
providing a device wafer (¶ 0046: 1) comprising integrated circuit (IC) dice (¶ 0046: 1 comprises a patterned face 2 on the surface S of which a circuit or the like of the semiconductor device is formed); 
disposing an underfill layer (¶ 0046: 3b) and a protective cover film ( ¶ 0046: 3a) above the device wafer (fig. 6a: 3b and 3a formed above 1/2), wherein the protective cover film is above and coupled to the underfill layer (fig. 6a: 3a coupled to 3b); and 
dicing, by a processing device, the IC dice from the device wafer to form singulated IC dice (¶¶ 0048, 0104 & fig. 6b: semiconductor wafer is divided into individual chips 7, which results in singulation), wherein the singulated IC dice comprise portions of the underfill layer disposed above the singulated IC dice (figs. 4b-4c: portions of 3b disposed above chips 7).
Yokoi further teaches the protective cover film comprises resin (¶ 0056), and the singulated IC dice are picked up by a collet (¶ 0049 & fig. 5b).
In the embodiment of figs. 6a-6b, Yokoi teaches the protective cover film is removed prior to dividing wafer 1 into individual chips 7.  Therefore, Yokoi fails to teach portions of the protective cover film disposed above the singulated IC dice.
Kawakami teaches a method of picking up singulated IC dice with a collet (¶ 0060 & figs. 6a-6c: chip 3 picked up by collet 20, similar to that of Yokoi), wherein portions of a protective cover resin film (¶ 0051: 15, similar to 3a of Yokoi) are disposed above respective singulated IC dice (figs. 6a-6d: 15 disposed above individual chips 3, similar to 7 of Yokoi).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Yokoi to include portions of the protective cover film disposed above the singulated IC dice, as a means to provide protection so the semiconductor chip becomes difficult to be damaged when picked up, that is, when pushed up with the push-up pin and also when vacuum-chucked, conveyed and fixed by means of the collet (Kawakami, ¶ 0086).
 
Regarding claim 19, Yokoi in view of Kawakami teaches the method of claim 18, further comprising: 
directing a laser source device to emit light towards the protective cover film and the underfill layer at a location that is above an area of the device wafer that is between the IC dice (Yokoi, ¶ 0104 & fig. 6b: irradiation from laser L directed toward 3a/3b at a location between IC dice patterns 2) such that the protective cover film and the underfill layer are separated into portions of the protective cover film and portions of the underfill layer that correspond to respective ones of the IC dice of the device wafer (Yokoi, fig. 6c: 3a/3b separated into portions corresponding to respective IC dice patterns 2).

Regarding claim 20, Yokoi in view of Kawakami teaches the method of claim 18, further comprising: 
removing one or more portions of the protective cover film from the singulated IC dice (Kawakami, ¶ 0067 & fig. 9a: protective cover film 15, corresponding to 3a of Yokoi, removed from singulated chips 3, corresponding to 7 of Yokoi), wherein the removal of the one or more portions of the protective cover film exposes respective one or more portions of the underfill layer above the singulated IC dice (Yokoi, fig. 6c: removal of 3a, corresponding to 15 of Kawakami, exposes portions of underfill 3b above singulated IC die patterns 2).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
 “projecting light through an underside of the dicing tape and the open space to the areas of the underfill layer and the protective cover film to form the pattern” as recited in claim 4.

Yokoi teaches projecting light to a protective cover film to form a pattern (figs. 3c and/or 6b: 3a and 3b patterned by exposure to irradiation from laser L).  However, Yokoi does not teach projecting light through an underside of dicing tape, as required by claim 4.
Lei et al. (Patent No. US 9,093,518 B1) teaches irradiating light through an underside of a dicing tape (figs. 4b1-4b2), but does not teach projecting the light to a protective cover film to form a pattern, as required by claim 4.

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive for the following reasons.

1. Regarding the Applicant’s argument stating:
“Yokoi's semiconductor wafer 1 with a formed grid pattern does not teach or suggest "singulated integrated circuit (IC) dice," as recited in claim 1. Yokoi's semiconductor wafer 1 with a formed grid pattern is not the same as "singulated integrated circuit (IC) dice," as recited in claim 1 at least because none of the semiconductor devices of Yokoi's semiconductor wafer 1 with a formed grid pattern have, at the alleged processing steps, been singulated” (emphasis added).
The Examiner respectfully disagrees.  Yokoi discloses an integrated circuit pattern 2 comprised by semiconductor wafer 1 (¶ 0046: semiconductor wafer 1 has a patterned face 2 on the surface S of which a circuit or the like of the semiconductor device is formed).  The patterns of Yokoi comprise separate integrated circuits, and therefore are at least partially singulated.  These integrated circuit patterns are then fully singulated in the subsequent processing step referenced by the Applicant (¶ 0049 & fig. 4b of Yokoi).
For example, Kobayashi (PG Pub. No. US 2003/0045031 A1) discloses singulated integrated circuits (¶ 0030: plurality of semiconductor devices 10) disposed on pattern forming surface 29 of substrate 20 (¶ 0035 & fig. 2a: surface 29 of substrate 20, similar to surface S of Yokoi’s wafer 1, comprises singulated semiconductor devices 10, similar to integrated circuit patterns 2 of Yokoi).  Kobayashi subsequently completes the singulation in fig. 2b, similar to fig. 4b of Yokoi.
Koepp et al. (Patent No. US 9,495,631 B1) teaches integrated circuit patterns 1006 (col. 13 line 34), similar to 2 of Yokoi, on surface of wafer 1004 (col. 13 lines 35), similar to 1 of Yokoi, partially singulated by cuts 1016 (fig. 10 & col. 14 lines 12-15).
Tischler et al. (PG Pub. No. US 2013/0309792 A1) teaches singulating die 100 by patterning a surface of substrate 110 (¶ 0038 & figs. 1A-1B: “…dies 100 singulated by, e.g., photolithographic masking and etching, sawing, laser cutting, or other techniques. In some embodiments of the invention, the dies 100 are only partially singulated at this stage, and a portion of the epitaxial material remains on substrate 110 between the dies 100”), similar to IC pattern 2 formed on surface S of Yokoi’s wafer 1.
Zundel et al. (PG Pub. No. US 2020/0135564 A1) teaches forming patterned active device regions (¶ 0026: 114, similar to integrated circuits 2 of Yokoi) on a surface of a semiconductor wafer (¶ 0023: 100, similar to wafer 1 of Yokoi), including partial singulation of discrete semiconductor dies (fig. 2 and/or fig. 8: preliminary kerf trench 112 formed to partially singulate main surface 102 of wafer 100 into a plurality of discrete integrated circuit patterns).  Zundel subsequently completes the singulation in fig. 3, similar to fig. 4b of Yokoi.
The Applicant’s arguments appear to rely on the limitation “singulated integrated circuit (IC) dice” to mean fully or completely singulated dice, including dividing the underlying/supporting wafer.  However, the claim does not require completely singulated die.  As evidenced by Kobayashi, Koepp, Tischler, and Zundel, integrated circuit patterns disposed on a surface of a wafer or substrate meet the broadest reasonable interpretation of “singulated integrated circuit (IC) dice” within the context of the claimed invention(s).

2. Regarding the Applicant’s argument stating”:
“Yokoi's semiconductor wafer with a reticular pattern formed between mask- integrated surface protective film 3 does not teach or suggest "dicing, by a processing device, the IC dice from the device wafer to form singulated IC dice, wherein the singulated IC dice comprise portions of the underfill layer and portions of the protective cover film disposed above the singulated IC dice," as recited in claim 18.”
The Examiner respectfully disagrees.  As noted in the rejection of claim 18 above, Yokoi teaches dicing IC dice from a device wafer to form singulated IC dice (¶¶ 0048, 0104 & fig. 6b: semiconductor wafer is divided into individual chips 7, which results in singulation).  In this dicing step, laser L separates patterns 2 of chips 7 and at least partially penetrates semiconductor wafer 1.  Therefore, chips 7 are at least partially singulated, similar to the partial singulation of Kobayashi (fig. 1a: devices 10 partially singulated by patterning surface of substrate 20), Koepp (fig. 10: ICs 1006 partially singulated by patterning surface of wafer 1004), Tischler (fig. 1B: dies 100 partially singulated by patterning the surface of substrate 110 with a laser, similar to that of Yokoi), and Zundel (figs. 2 and/or 8: 110 partially singulated by patterning trenches 112 in surface of 100).
Therefore, the Applicant’s arguments are not persuasive, and the prior art rejections of claims 1-3, 5-9 and 18-20 are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894